Citation Nr: 1133951	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  04-41 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to December 1969, including service in the Republic of Vietnam from June to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and December 2004 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's bilateral tinnitus did not manifest until many years following his period of active service, and is not shown to be otherwise related to service, including due to in-service noise exposure.  


CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board observes that VA fulfilled its duties to notify and assist the Veteran.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.

Letters were sent to the Veteran in January 2004, July 2006, and December 2010, which informed him of the evidence necessary to establish service connection.  He was notified of what was necessary to establish his claim, what evidence he was expected to provide, and what VA would obtain on his behalf, as well as of the evidence necessary to establish an effective date and a disability rating.  Although not all requisite notice was provided prior to the rating decision at issue, the Veteran was provided sufficient time to respond and the matter was readjudicated, most recently via the February 2011 Supplemental Statement of the Case (SSOC).  The letters provided have satisfied VA's notice requirement.  38 C.F.R. § 3.159(b)(1) (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in substantiating his claim under 38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service treatment records, and his post service VA treatment records, as well as his VA examination reports have been associated with the claims folder and reviewed by the Board.  The Board observes that VA outpatient records show that the Veteran has repeatedly stated that he receives benefits from the Social Security Administration (SSA).  He has, however, also repeatedly reported that his employability, or lack thereof, is due to his diabetes, back, and peripheral neuropathy.  At no time has he suggested that tinnitus is a factor in his employability, or in his receipt of SSA benefits.  The Board notes that the RO attempted to obtain the Social Security Disability records in October 2006 and again in January 2007, but no records were received.  The Board also notes that all of the Veteran's treatment is with VA treatment facilities.  As a general matter, VA is required to obtain pertinent federal government records, including medical records held by SSA.  38 C.F.R. § 38 C.F.R § 3.159(c)(2).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that SSA records must only be sought when directly relevant to the claim.  Here, it appears that the Veteran's SSA claim did not pertain to his tinnitus, and it also appears that all relevant treatment records are presently within the claims folder, since the Veteran receives his medical treatment from VA facilities.  Accordingly, in light of Golz, the Board finds no basis for a remand solely to obtain medical documentation from the SSA is not necessary. 

The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to his tinnitus claim.  VA's duties to notify and assist are met in this case.

Service Connection

The Veteran is seeking to establish service connection for tinnitus.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third elements may be established by showing continuity of symptomology.  38 C.F.R. § 3.303(b).

Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Board observes that during the course of this appeal, the Veteran has been treated for ringing in both ears.  Thus, the question is not whether at any time since his claim for service connection there has existed a current disability.  Rather the question is the etiology of this disability.

The Veteran's service treatment records were reviewed in full.  Tinnitus and/or ringing in the ears were not mentioned at any point during service.  The post-service treatment records were also reviewed, including VA records dating from 2001 to 2011.  An August 2001 VA clinical record notes that it is the Veteran's initial visit to that audiological clinic.  Some tinnitus in the right ear was described at that time.  Bilateral ringing in the ears is also reported in September 2003, and according to the treatment notes, the Veteran stated that he had no prior history of tinnitus.  A worsening of tinnitus is noted in both ears in an October 2003 record.

The Veteran was afforded a VA examination in November 2006, and tinnitus was again confirmed, but the examiner deemed an opinion as to etiology unable to be reached without resort to speculation.  The reason was that there was no separation examination available to determine whether the tinnitus was present at the time of the Veteran's discharge from active service.

The Board reviewed the entire body of post-service treatment and there is no additional evidence showing treatment related to tinnitus.  Periodically in the outpatient records, an active problem list is included and there is no indication that tinnitus is reported as an active condition.  For instance, an October 2010 report in the outpatient records shows a listing of fourteen active medical problems, none of which are noted to be tinnitus.  The only additional report mentioning tinnitus is the January 2011 VA examination report.  At that time, the Veteran reported ongoing tinnitus that had become progressively worse.  He also confirmed that he was subjected to military noise exposure by way of mortars and aircraft, as well as post-service occupational noise exposure as a truck driver.  The examiner reviewed the claims folder, including the Veteran's medical history, and concluded that his tinnitus was less likely as not related to his active service, including noise exposure during service.  The examiner reported that the Veteran recalled on the date of the examination that the tinnitus onset some time after his discharge from service, and the examiner also confirmed that the initial report of tinnitus is found in 2001 VA outpatient records, more than thirty years following his discharge from active service.  Because of the many years that existed between service and the initial manifestation of tinnitus, and because there was additional occupational noise exposure for many years following service, the examiner concluded that the Veteran's tinnitus is less likely as not related to his active service.

The Board recognizes that the Veteran has submitted statements suggesting that he suffers from ringing in his ears that was caused by his noise exposure in service.  Again, lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, while the Veteran is competent to offer this testimony, the Board does not find it to be as probative as the VA examiner's opinion.  In this case, a competent medical examiner has deemed the Veteran's tinnitus as unrelated to his in-service noise exposure, a finding that is not lay observable.

Because, therefore, the most probative evidence related to the etiology of the Veteran's tinnitus is negative, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and service connection for tinnitus must be denied.  


ORDER

Service connection for tinnitus is denied.

REMAND

The Veteran seeks a TDIU.  This issue was remanded in October 2008.  As stated at that time, a TDIU may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service- connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the established policy that Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In this case, the Veteran originally argued in June 2004 that he was unable to work due to diabetes mellitus with retinopathy and peripheral neuropathy, all of which are service-connected disabilities.  His representative asserted in August 2008 that service connection was also warranted for a back disability as secondary to his peripheral neuropathy, and that with a service-connected back pain in addition to the other service-connected disabilities, there would be individual unemployability.  In October 2008, the Board noted that the claim for a TDIU is "inextricably intertwined," see Harris v. Derwinski, 1 Vet. App. 180, 182- 83 (1991), with the claim for service connection for chronic back pain.  Thus, the back issue must be adjudicated prior to a final decision on the merits concerning the claim for TDIU.  The Board remanded the matter and ordered the RO to adjudicate the back issue.  

A review of the claims folder reveals that a VA examination of the spine was conducted in February 2011.  The examiner, however, did not opine as to whether the Veteran's back disability was aggravated by his service-connected diabetes mellitus, to include his peripheral neuropathy.  In addition, to date, the RO has not adjudicated the issue of entitlement to service connection for a back disability despite the Board's October 2008 remand instructions.  As such, this issue must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Properly notify and assist the Veteran concerning his claim for entitlement to service connection for a back disorder, including as secondary to peripheral neuropathy; thereafter, adjudicate the claim.

2.  After associating any outstanding records with the claims folder, forward the claims file to the examiner who conducted the February 2011 VA spine examination (or a suitable substitute if this individual is unavailable) for an addendum.  Following a review of the record, the examiner must state whether it is at least as likely as not that the Veteran has a back disability that was aggravated (i.e., permanently worsened) by his service-connected diabetes mellitus or the peripheral neuropathy of the right and left lower extremities.  Any opinions expressed must be accompanied by a complete rationale.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

3.  Adjudicate the Veteran's back disability claim and thereafter readjudicate his TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


